Title: From Thomas Jefferson to James Monroe, 22 July 1824
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monticello
July 22. 24.
I inclose you a letter from Thomas Lieper, the Doyen, you know of the genuine republicans of Pensylva, who, on the prospect that the Director of the mint is about closing the term of his life, wishes that Doctr Patterson son of the Director, could be appointed his successor. my testimony in his favor is not from personal acquaintance, but from the information of others which is very highly in his favor. when he went to Europe, I gave him letters, at the request of his father, and on his return I had the most favorable reports of the advantageous manner in which he had employed the opportunities that voyage gave him. the office of Director was given to mr Rittenhouse by Genl Washington, at my request, while Secretary of state on account of his distinguished mathematical science. I gave it myself  on the same ground to Dr Patterson the father, the office requiring a proficiency in Mathematical and mechanical science; insomuch that to this day we feel the benefits of Sr Isaac Newton’s employment in that station. the father having himself educated his son, the present applicant, could not fail, I presume, to have made him a good proficient in his own science, the handmaid as it were, to medecine, for which the son was destined. of these his qualifications however, comparatively with his competitors, you are to decide ultimately, and in contemplation of the infinite derangement and mischief which may be done to our circulating medium by ignorance in it’s Direction. knowing that this decision cannot be in juster hands, I add only ‘fiat justicia’ to the assurances of my affectionate respectsTh: Jefferson